Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA



   THE GEO GROUP, INC. and
   GEO TRANSPORT, INC.

                                              CIVIL CASE NO. 9:20-cv-80847-RJS
                      Plaintiffs,
         v.

   NETFLIX, INC.,

                      Defendant.

  __________________________________/

                PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION
              PURSUANT TO SECTION 768.295 OF THE FLORIDA STATUTES
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 2 of 11




                                  PRELIMINARY STATEMENT

         As its briefing makes clear, Netflix feels entitled to steal others’ intellectual property and

  make false accusations with impunity.        But it goes even farther.      Netflix, a billion-dollar

  entertainment corporation, demands an award of attorneys’ fees under an inapplicable state statute

  designed to protect ordinary citizens from those who would use the costs of litigation to chill

  people’s exercise of free speech in connection with public issues. Plaintiffs did not bring this

  action to squelch public debate or infringe Netflix’s rights, but to vindicate their own rights not to

  be defamed through the use of their own stolen intellectual property. Netflix’s Anti-SLAPP

  Motion is nothing more than a cynical attempt to punish the victims of Netflix’s misconduct. It

  should be denied.

                                        LEGAL ARGUMENT

  I.     NETFLIX’S ANTI-SLAPP MOTION SHOULD BE DENIED BECAUSE
         FLORIDA’S ANTI-SLAPP STATUTE DOES NOT APPLY IN FEDERAL COURT.

         Netflix’s Anti-SLAPP Motion should be denied because—as the Eleventh Circuit and

  numerous other Circuits have recognized—state anti-SLAPP statutes cannot apply in federal court.

  See Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1349-50 (11th Cir. 2018); La Liberte

  v. Reid, 966 F.3d 79, 86-88 (2d Cir. 2020); Klocke v. Watson, 936 F.3d 240, 244-49 (5th Cir.

  2019); Abbas v. Foreign Pol’y Grp., LLC, 783 F.3d 1328, 1333-37 (D.C. Cir. 2015). That is

  because a federal court exercising diversity jurisdiction cannot apply a state statute where, as here,

  the Federal Rules of Civil Procedure “answer[] the question in dispute.” Shady Grove Orthopedic

  Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398 (2010). If a Federal Rule is “sufficiently broad

  to control the issue before the Court,” Walker v. Armco Steel Corp., 446 U.S. 740, 749-50 (1980),

  it governs unless that Federal Rule is invalid. Shady Grove, 559 U.S. at 398.




                                                    1
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 3 of 11




         In federal court, Federal Rules of Civil Procedure 11 and 12—which are plainly valid—

  answer the question in dispute here, namely, “Is Netflix entitled to attorneys’ fees if the Complaint

  fails to state a claim upon which relief can be granted?” Under those rules, the answer is “no”

  unless the claims were presented for an improper purpose or were frivolous. See Fed. R. Civ. P.

  11(b). But Florida’s anti-SLAPP statute answers that question differently, based on a different

  standard, by providing for an award of fees if the action is “without merit” and is brought

  “primarily because [the defendant] exercised the constitutional right of free speech in connection

  with a public issue[.]” Fla. Stat. Ann. § 768.295(3)-(4). As the Seventh Circuit has explained,

  “[f]ederal rules and doctrines provide ample means to penalize unreasonable or vexatious conduct

  in federal litigation.” Cooke v. Jackson Nat’l Life Ins. Co., 919 F.3d 1024, 1027 (7th Cir. 2019).

  Rule 11 not only provides ample means to deter and penalize those who would bring an action for

  an improper purpose, it also squarely answers the question in dispute, thereby preempting Florida’s

  anti-SLAPP statute. Shady Grove, 559 U.S. at 398. Since Florida’s anti-SLAPP statute conflicts

  with Rules 11 and 12, it cannot apply in federal court.

         A couple months ago, Netflix itself withdrew an anti-SLAPP motion that it had filed in

  federal court in Florida, stating that “the Eleventh Circuit in Carbone [] held that state anti-SLAPP

  statutes could not be entertained in federal court.” See Netflix’s Notice of Withdrawal of Special

  Mot. to Strike Pursuant to Cal. Anti-SLAPP Act [Dkt. 54], Fairsteen v. Netflix, Inc., Case No. 20-

  cv-180 (M.D. Fla. July 29, 2020). In an effort to circumvent the Carbone decision, Netflix falsely

  suggests that the Eleventh Circuit has held anti-SLAPP fee-shifting provisions applicable in

  federal court. (Mot. at 2-3 (citing Parekh v. CBS Corp., No. 19-11794, 2020 WL 3400679, at *6

  (11th Cir. June 19, 2020)), and Tobinick v. Novella, 884 F.3d 1110, 1119 (11th Cir. 2018).) But

  the Eleventh Circuit did not hold that the fee-shifting provisions of state anti-SLAPP statutes apply




                                                   2
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 4 of 11




  in federal court in either Parekh or Tobinick. Rather, the Eleventh Circuit simply held in both

  cases that the plaintiff had waived its argument that the anti-SLAPP statutes could not apply in

  federal court by failing to make that argument to the district court. See Parekh, 2020 WL

  34000679, at *6 (“[Plaintiff] argues, for the first time on appeal, that Florida’s anti-SLAPP statute

  should not be applied in federal court. He forfeited this argument, however, by not raising it before

  the district court.”); Tobinick v. Novella, 848 F.3d 935, 944 (“[Plaintiffs] waived their challenge

  to the district court’s application of California’s anti-SLAPP statute based on the Erie doctrine.”);

  see also Carbone, 910 F.3d at 1349 (“[I]n Novella, we affirmed the dismissal of certain state-law

  claims based on California’s anti-SLAPP statute ...because the plaintiff[s] ‘waived their challenge

  to the district court’s application of California’s anti-SLAPP statute based on the Erie doctrine,’

  not because we concluded that the statute applies in federal court.” (emphasis added unless

  otherwise noted)).

  II.    NETFLIX’S ANTI-SLAPP MOTION SHOULD BE DENIED BECAUSE THE FEE-
         SHIFTING PROVISION CANNOT BE APPLIED SEPARATELY FROM THE
         REST OF THE STATUTE.

         Netflix employs a two-motion tactic whereby it asks the Court to dismiss Plaintiffs’

  complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) and to award its fees and costs

  pursuant to Florida’s Anti-SLAPP statute.1 But Netflix’s approach is foreclosed by caselaw from

  this District based on the plain language of the anti-SLAPP statute itself. See Berisha v. Lawson,

  378 F. Supp. 3d 1145, 1157 n.8 (S.D. Fla. 2018) (granting defendants’ motion for summary

  judgment and noting that defendants’ motion for fees pursuant to Florida’s anti-SLAPP statute was



  1 See Mot. at 3 (“To be clear, the sole aspect of the Florida anti-SLAPP statute that Netflix seeks
  for the Court to apply upon this motion is the award of reasonable attorneys’ fees and costs.
  Netflix’s separate Motion to Dismiss, and [] request for oral argument, provides an adequate
  framework for expeditiously resolving the issues raised by [Plaintiffs’] Complaint.”) (citation
  omitted).

                                                   3
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 5 of 11




  being denied). In Berisha, this Court explained why—based on the plain language of the statute—

  defendants cannot obtain fees under the anti-SLAPP statute based on a dismissal under the Federal

  Rules:

           Nor does [Florida’s anti-SLAPP] Statute provide for attorneys’ fees incurred in the
           “defense against an action that was filed in violation” of the Statute, as Defendants
           contend. Rather, the Statute provides only for “attorney fees and costs incurred in
           connection with a claim that an action was filed in violation of this section”—in
           other words, fees and costs incurred in connection with the SLAPP motion itself.

  Id. (emphasis in original; internal citations omitted). Netflix’s two-motion strategy is therefore

  “contrary to the plain meaning of the Anti-SLAPP act” and must be denied. Wentz v. Project

  Veritas, No. 17-cv-1164, 2019 WL 4621069, at *2 (M.D. Fla. July 19, 2019) (denying motion for

  attorneys’ fees and costs pursuant to Florida’s Anti-SLAPP statute following dismissal of

  defamation claims at summary judgment because, even though defendants had raised the anti-

  SLAPP statute as an affirmative defense, their motion for summary judgment did not ask the Court

  to rule upon the issue of whether the action had been filed in violation of the statute).

           Although Netflix quotes the statute as providing for the award of reasonable attorneys’ fees

  and costs “‘incurred in connection with a claim” that “is ‘without merit and [brought] primarily

  because [a defendant] has exercised the constitutional right of free speech in connection with a

  public issue’” (Mot. at 2 (citing Fla. Stat. § 768.295(3)-(4))), Netflix omits the key modifier

  showing that the fee-shifting provision cannot be separated from the SLAPP motion itself: the

  statute provides for reasonable fees and costs “incurred in connection with a claim that an action

  was filed in violation of this section.” Fla. Stat. § 768.295(4). Put differently, the word “claim”

  does not refer to a plaintiff’s cause of action; it refers to the defendant’s anti-SLAPP motion.

  Where, as here, a defendant seeks dismissal under the Federal Rules and files a separate motion

  invoking Florida’s anti-SLAPP statute solely to obtain an award of fees and costs, the fee-shifting

  provision does not apply because the basis for dismissal is not “a claim that [the] action was filed

                                                    4
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 6 of 11




  in violation of” Florida’s anti-SLAPP statute. Id.; see also Berisha, 378 F. Supp. 3d at 1157 n.8

  (anti-SLAPP fee request denied even though summary judgment was granted); Wentz, 2019 WL

  4621069, at *2 (same).

  III.      ALTERNATIVELY, IF FLORIDA’S ANTI-SLAPP STATUTE APPLIES IN
            FEDERAL COURT, PLAINTIFFS ARE ENTITLED TO FEES AND COSTS.

            Alternatively, if Florida’s anti-SLAPP statute applies in federal court (it does not),

  Plaintiffs would be entitled to their reasonable attorneys’ fees and costs incurred in defending

  against Netflix’s meritless anti-SLAPP motion. See Fla. Stat. § 768.295(4) (providing for fee

  award to “the prevailing party,” plaintiff or defendant). For Netflix to prevail on its anti-SLAPP

  motion, two independent criteria must be satisfied: (1) the action must have been brought

  “primarily because [Netflix] exercised the constitutional right of free speech in connection with a

  public issue;” and (2) the action must be “without merit.” Id. § 768.295(3). Neither requirement

  is met.

            First, Plaintiffs did not bring this action because Netflix exercised its right of “free speech”

  in connection with a “public issue,” but because Netflix stole their intellectual property and used

  it to defame them. Indeed, the Complaint reflects Plaintiffs’ narrowly-tailored desire to protect

  their intellectual property and reputation: Plaintiffs do not seek to restrain the continued broadcast

  of the entire Messiah series or the episodes at issue in this litigation. They do not even seek to

  restrain the continued broadcast of the specific defamatory scenes at issue, but rather ask only that

  Netflix stop using GEO’s misappropriated trademarks and name in those scenes. (See Compl.

  ¶ 29.) While the fee-shifting provision was enacted to protect activists, journalists, and ordinary

  citizens who might be intimidated into restraining their own free speech on public issues because

  of concern about litigation expenses, Netflix “is one of the world’s largest streaming

  entertainment services with over 183 million paid memberships in over 190 countries” which



                                                       5
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 7 of 11




  “generated over $20 billion in revenue during 2019.”             (Id. ¶ 10.)    Netflix’s malicious

  misrepresentation-by-misappropriation is not an exercise of “free speech” on the “public issue” of

  immigration: as is plainly evident from Messiah itself, and as Netflix repeatedly emphasizes

  throughout its briefing, Messiah is a “fictional thriller” and “[i]mmigration policy and the

  treatment of immigrants is hardly a focus of the plot.” (Netflix’s Mot. to Dismiss [Dkt. 27]

  (“MTD”) at 1, 5.)

         Second, even if a billion-dollar corporation’s for-profit trademark misappropriation and

  defamation in a fictional television show could somehow be construed as “free speech” in

  connection with a “public issue” (it cannot), Netflix’s Anti-SLAPP Motion must be denied because

  Plaintiffs’ lawsuit is not “without merit.” Fla. Stat. § 768.295(3). Rather, as explained in

  Plaintiffs’ Opposition to Netflix’s Motion to Dismiss (which is incorporated here by reference),

  Plaintiffs’ Complaint more than sufficiently states claims for defamation and trademark

  misappropriation. Under well-settled law, the defamatory scenes of the immigrant detention

  facility are “of and concerning” both GEO Group and GEO Transport because both before and

  repeatedly throughout those scenes the name “GEO” is explicitly identified on vehicles, a sign in

  the parking lot of the facility, and on the uniforms of guards at the facility, and because those who

  know GEO Group and GEO Transport can therefore make out that they are the ones depicted

  operating and servicing the facility. O’Neal v. Tribune Co., 176 So. 2d 535, 548 (Fla. 2d DCA

  1965) (“of and concerning” requirement is satisfied if those who know the plaintiffs can make out

  that they are the ones meant in the defamatory publication).

         Plaintiffs have likewise alleged claims based on Netflix’s deliberate misappropriation of

  their trademarked name and logos in those scenes because false depictions do not further the goal

  of “realism” and because Netflix misled consumers. Although Netflix would have this Court




                                                   6
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 8 of 11




  accept its self-serving assertion that Plaintiffs’ efforts to protect their reputation and intellectual

  property is “an affront to the First Amendment,” (Mot. at 2; MTD at 1), the U.S. Supreme Court

  has made clear that “there is no constitutional value in false statements of fact,” Gertz v. Welch,

  Inc., 418 U.S. 323, 340 (1974). Therefore, if Florida’s anti-SLAPP statute applies in federal court,

  Netflix’s Anti-SLAPP Motion must be denied and Plaintiffs are entitled to their attorneys’ fees

  and costs incurred in opposing it. See Fla. Stat. § 768.295(4) (“The court shall award the

  prevailing party reasonable attorney fees and costs incurred in connection with a claim that an

  action was filed in violation of this section.”)2

         Finally, Plaintiffs would be entitled to their attorneys’ fees and costs incurred in connection

  with Netflix’s Anti-SLAPP Motion even if just one of the counts in the Complaint survives

  Netflix’s Motion to Dismiss, for two separate and independent reasons. First, the language of the

  fee-shifting provision itself authorizes fees and costs incurred in connection with “a claim that

  an action was filed in violation of [the statute].” See Fla. Stat. § 768.295(4). The Florida

  Legislature could have authorized—but chose not to authorize—the payment of fees to a

  defendant when an individual claim or claims are dismissed but where the “action” continues

  because at least one claim remains. The plain language of the statute must be given effect, such

  that fees may only be paid to a defendant when the entire “action” is deemed to have been filed in

  violation of the statute. Id.; FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 126 (2000)

  (reviewing court “must give effect to the unambiguously expressed intent of Congress”) (citation

  omitted).   Indeed, when previously presented with this question, this Court has denied a



  2 Unlike the anti-SLAPP statutes of some other states that authorize the payment of fees only to a
  prevailing defendant, Florida’s statute includes a two-way fee shifting provision that requires the
  payment of reasonable attorneys’ fees and costs to the prevailing party on the anti-SLAPP motion.
  Compare Fla. Stat. § 768.295(4) (awarding fees to the “prevailing party”) with, e.g., Cal. Code
  Civ. Proc. § 425.16(c)(1) (awarding fees to the “prevailing defendant”).

                                                      7
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 9 of 11




  defendant’s request for fees under Florida’s anti-SLAPP statute because “[a]ssuming the statute

  applies, th[e] suit plainly has merit since two of its original three counts remain.” Pierre-Paul v.

  ESPN, Inc., No. 16-cv-21156, 2016 WL 4530884, at *2 (S.D. Fla. Aug. 29, 2016).

          Second, Plaintiffs would be entitled to their fees and costs even if only one claim survives

  because the claims in the Complaint are alternative theories of liability for the same wrong—

  namely, Netflix’s unauthorized use of Plaintiffs’ trademarked name and logos in defamatory

  scenes in Messiah. See Folta v. Bolton, 493 So. 2d 440, 442 (Fla. 1986) (observing, under medical-

  malpractice fee-shifting statute, that only “where each claim is separate and distinct and would

  support an independent action, as opposed to being an alternative theory of liability for the same

  wrong, [is] the prevailing party on each distinct claim [] entitled to an award of attorney’s fees for

  those fees generated in connection with that claim”). Plaintiffs’ “request for different forms of

  relief for the same wrong does not make its claim[s] separate and distinct.” Flagstar Bank, FSB

  v. Hochstadt, 476 F. App’x 371, at *2 (11th Cir. 2012). As such, if Florida’s anti-SLAPP statute

  applies in federal court and any of Plaintiffs’ alternative theories of liability survive such that the

  “action” continues, Plaintiffs would be entitled to fees and costs incurred in connection with

  Netflix’s Anti-SLAPP Motion. Fla. Stat. Ann. § 768.295(4).

                                              CONCLUSION

          Netflix’s Anti-SLAPP Motion should be denied because Florida’s anti-SLAPP statute does

  not apply in federal court. Alternatively, if the statute applies in federal court, Plaintiffs are entitled

  to an award of fees and costs incurred in connection with Netflix’s Motion because Netflix’s

  malicious misrepresentation-by-misappropriation in a fictional television show is not “free

  speech” in connection with a “public issue” and because Plaintiffs have plausibly alleged a claim

  for relief.




                                                      8
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 10 of 11




   Dated: September 18, 2020           Respectfully Submitted,

                                       /s/ Shannon B. Timmann
                                       Shannon B. Timmann, Esq. (Fl. Bar. No. 98810)
                                       Megan L. Meier, Esq. (Pro Hac Vice), Va. Bar
                                       No. 887220
                                       CLARE LOCKE LLP
                                       10 Prince Street
                                       Alexandria, VA 22314
                                       Telephone: (202) 628-7400
                                       Email: megan@clarelocke.com
                                       Email: shannon@clarelocke.com

                                       Barry F. Irwin, P.C. (Pro Hac Vice), Ill. Bar No.
                                       6211213
                                       Manon L. Burns (Pro Hac Vice), Ill. Bar No.
                                       6329495
                                       Irwin IP LLC
                                       222 South Riverside Plaza, Suite 2350
                                       Chicago, IL 60606
                                       Phone: 312.667.6080
                                       Email: birwin@irwinip.com
                                       Email: mburns@irwinip.com

                                       Attorneys for Plaintiffs




                                        9
Case 9:20-cv-80847-RS Document 39 Entered on FLSD Docket 09/18/2020 Page 11 of 11




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

  by CM/ECF, on September 18, 2020, on all counsel of record.

                                           /s/ Shannon B. Timmann
                                          Shannon B. Timmann




                                               10
